 1
                                                                                              COURT
 2
 3
                                                                               OCT ►~ 3 Z01~
 4                                                                                             DEPUT`/.




 6                               UNITED STATES DISTRICT COURT
 7                             CENTRAL DISTRICT OF CALIFORNIA
 8
       '~ UNITED STATES OF AMERICA,
 9
10                                        Plaintiff,         CASE NO.           ~ $ —/~l J ~— QL ~~ ,~
11                             ►~~

12                                                            ORDER OF DETENTION
        ~~~z~A~r1N ~ fl~s~ A~~A~~Z
13
14                                        Defendant:
15 '
16                                                            I.
17          A. ()        On motion of the. Government in a case allegedly involving:
18               1. ()      a crime of violence.
19               2. ()      an offense with m~imum sentence of life imprisonment or death.
20               3. ()      a narcotics or controlled substance offense with maximum sentence
21                          often or more yeaxs .
22               4. O       any felony -where the defendant has been convicted of two or more
23                         prior offenses described above.
24               5. ()      any felony that is not otherwise a crime of violence that involves a
25                         minor victim, or possession or use of a firearm or destructive device
26                          or any other dangerous weapon, or a failure to register under 18
27                         U.S.0 § 2250.
28         B. (          On motion by the Government / ( ) on Court's own motion, in a case

                                     ORDER OF DETENTION AhTER FIEARING (18 U.S.C. §3142(1))

       CR-94 (06/07)                                                                                      Page 1 of 4 ~
     1                       allegedly involving:
 2                      v~       the.further allegation by the Government of:
 3                 1.(          a serious risk that the defendant will flee.
 4                 2.()         a serious risk that the defendant will:
 5                      a.()obstruct or attempt to obstruct justice.
 6                      b.()threaten, injure, or intimidate a prospective ~ witness or juror or
 7                              attempt to do so.
 8            C. The Government()is/ )is not entitled to a rebuttable presumption that no
 9                 condition or combination ofconditions will reasonably assure the defendant's
10                 appearance as required and the safety ofany person or the community.
11
12i                                                          II..                                    .
13            A.(            The Court finds that no condition or combination of conditions will
14 .                         r a.sonably assure:
15                 1.(          the appearance ofthe defendant as.required.
16                      O       and/or
17                2.() the safety of any person or the community.
18           B.() The Court finds that the defendant has not rebutted by sufficient
19                           evidence to the contrary the presumption provided by statute.
20
21                                                           11
22           The Court has considered:
23           A. the nature and circumstances ofthe offenses)charged, including whether the
24                offense is a crime ofviolence, a Federal crime ofterrorism, or involves a minor
25                victim or a controlled substance, firearm, explosive, or destructive device;
26           B. the weight of evidence against the defendant;
27           C. the history and characteristics ofthe defendant; and
28           D. the nature and seriousness ofthe danger to any person or to the community. j

                                     ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94(06/07)                                                                        Page 2 of4
     1                                                           ~.

     2          The Court also has considered all the evidence adduced at the hearing and the
     3          arguments       and/or statements of counsel, and the Pretrial                         Services
     4         Reportlrecommendation.
     5

     6                                                           V.
     7         The Co         bases the foregoing findings) on the following:
     8         A.           As to flight risk:
  9
                   I~ ~~ j h ~ vp~so ~I S          S~~~          i i7   ~-h ~    ~c~ ~~ ~q ~   S~~ Vi ces
 10
                  (~~%~- ( ~~clud I~~                  ~~I~e     ►GCS       ~~     ~a► ( ►'~s~'urC~s
 11

 12                     ~~ ~ (a ~ z~ r ~h ~s ~ ~, ~-~~ ~s ~{ ~ sf~, ~ ~ ~ v~~
 13
                                                                                 C,~ C'~r ~ Q ~`~ Q'I ~g✓C(~
14
                         r ~ l f (U~S      ~qS ~ rQ ~ ~
                                                          y      4,~5u~'

15

16            B.()          As to danger:
17
18

19

20

21

22

23

24
25           A.() The Court finds that a serious risk e~sts that the defendant will:
26                      1.()obstruct or attempt to obstruct justice.
27                      2.()attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                        ORDER OF DETENTION AFTER REARING(18 U.S.C. §3142(1))

         CR-94(06/07)                                                                                  Page 3 of4
       1        B. The Court bases the foregoing fmding(s) on the following:
      2
      3
      4
      5
      6
      7
     8
     9
  10
 11           A. IT IS T~REFORE ORDERED that the defendant be detained
                                                                       prior                          to trial.
 12           B. IT IS FURTHER ORDERED that the defendant be committe
                                                                                              d to the custody
 13                  ofthe Attorney General for confinement in a corrections facili
                                                                                               ty separate, to
 14~                 the extent practicable, from persons awaiting or serving sentences
                                                                                                   or being
 15                  held in custody pending appeal.
 16           C. IT IS FURTHER ORDERED that the defendant be affor
                                                                                          ded reasonable
 17                  opportunity for private consultation with counsel.
 18          ID. IT IS FURfiHER ORDERED that, on order of a Court
                                                                                        ofthe United States
 19                  or on request ofany attorney for the Government, the perso
                                                                                            n in charge ofthe
20               corrections facility in which the defendant is confined deliv
                                                                                            er the defendant
21               to a United States marshal for the purpose of an appearance
                                                                                            in connection
22               with a~court proceeding.
23 ~
24
25
26 DATED:                  O ~~
27
28

                                  ORDER OF DETENTION AFTER HEARING(IS U.S.C. §3142(1)
                                                                                     )
       CR-94(06/0'
                                                                                                      Page 4 of4 ~
